COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Joshua Montrel Lewis,                           §                 No. 08-17-00080-CR

                        Appellant,                §                    Appeal from the

  v.                                              §          Criminal District Court No. 2

  The State of Texas,                             §                of Tarrant County, Texas

                         State.                   §                   (TC# 1437444D)

                                             §
                                           ORDER

       Pending before the Court is Appellant’s motion to access the sealed clerk’s record

containing the pre-sentence investigation report which order to be sealed by the trial court. The

motion is GRANTED. It is ORDERED that Appellant shall be provided access to the sealed

clerk’s record containing the pre-sentence investigation report.

       IT IS SO ORDERED this 25th day of July, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.